Citation Nr: 1612321	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  10-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of left pubic and ischial rim and acetabular fractures including traumatic left hip arthritis, currently rated 10 percent.

2.  Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1984.

The matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated May 2008 and October 2013 by the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).
An appeal on the issues of entitlement to service connection for post-traumatic stress disorder, a lumbar spine disability, and erectile dysfunction was perfected by the Veteran.  However, rating decisions dated in August 2014 and October 2015 granted service connection for those disabilities.  Therefore, as the RO granted the benefit sought on appeal, those issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994). 


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's residuals of left pubic and ischial rim and acetabular fractures including traumatic left hip arthritis were manifested by complaints of pain and weakness with objective evidence of arthritis in one major joint group. 

2.  As of January 2013, the Veteran's residuals of left pubic and ischial rim and acetabular fractures including traumatic left hip arthritis were not manifested by malunion or nonunion of the femur, flail hip joint, or ankylosis.

3.  As of August 2015, the Veteran's residuals of left pubic and ischial rim and acetabular fractures including traumatic left hip arthritis were such that the Veteran is unable to cross his legs.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of left pubic and ischial rim and acetabular fractures including traumatic left hip arthritis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Codes 5251, 5252, 5253, 5254, 5255 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

In addition, the appeal of the rating for residuals of left pubic and ischial rim and acetabular fractures including traumatic left hip arthritis is a downstream issue, and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the October 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  In addition, the VA has notified the appellant of any evidence that could not be obtained and the appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in January 2008, December 2009, January 2013 and August 2015.  Thus, the Board finds that the VA has satisfied the duty to assist provisions of law with regards to the claim for entitlement to an increased rating for residuals of left pubic and ischial rim and acetabular fractures including traumatic left hip arthritis.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.1 (2015).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2015); Esteban v. Brown, 6 Vet. App. 259 (1995).

The Veteran claims that his service-connected left hip disability warrants an increased rating.  For VA purposes, normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2015).

A February 1984 Medical Board Proceeding reports multiple pelvic fractures of the ischium and pubis and bilateral acetabular fractures.  An October 1984 VA medical examination report shows that the Veteran reported dull aching pain that occurred when he walked or sat for a long period of time.  The pain was reportedly felt from the hips to the knees.

At a January 2008 VA examination, the Veteran's condition was manifested by flexion to 100 degrees, extension to 25 degrees, abduction to 30 degrees and adduction to 20 degrees.  The Veteran reported throbbing pain in the hips with flare-ups occurring once a week in which the pain lasted about an hour.  Repetitive movement failed to show changes in range of motion.  The Veteran reported using an elastic support as an assistive device.

A June 2009 VA MRI examination found multiple old fractures related to the left hemipelvis, including the left iliac crest, left sacroiliac joint, left acetabulum, left inferior public ramus/ischium, and the left femoral head/neck.  The VA radiologist noted that degenerative changes were apparent in both hips, but much more in the left.  In addition, the radiologist noted that the lower left sacroiliac joint may be obliterated.

At a December 2009 VA examination, the Veteran's condition was manifested by flexion to 90 degrees, extension to 30 degrees, abduction to 30 degrees and adduction to 15 degrees.  The Veteran described his pain as "dull and sharp" on the superior aspect with pain radiating to his low back with constant stiffness and occasional locking.  Flare-ups were reported three times per week during cold and rainy weather, or when the Veteran stood more than an hour or walked more than seventy-five yards.  The Veteran reported using a cane only during flare-ups.

At a January 2013 VA examination, the Veteran's condition was manifested by flexion to 90 degrees with painful motion beginning at 75 degrees, extension greater than 5 degrees with no objective evidence of painful motion, abduction not lost beyond 10 degrees, and adduction such that the Veteran was able to cross his legs and able to toe-out more than 15 degrees.  The Veteran reported numbness localized to the left medial aspect of the middle thigh, and complained of stiffness and "locking up" on the left side, but not the right.  In addition, the Veteran stated that he used a cane for the pain.  Flare-ups were reported about once a week in which the pain lasted several hours.  Pain was reportedly made worse by prolonged standing, walking, or exercise.  The examiner did not find malunion or nonunion of the femur, flail hip joint, or ankylosis.

At an August 2015 VA examination, the Veteran's condition was manifested by an abnormal left hip range of motion, including flexion to 100 degrees, extension to 15 degrees, abduction to 30 degrees, and adduction to 15 degrees.  The August 2015 VA examination showed that the Veteran's adduction limitation was such that the Veteran was unable to cross his legs.  Other findings from the August 2015 VA examination include pain on weight bearing, and pain on palpation of the deep groin and lateral aspect, and crepitus.  The examiner did not find malunion or nonunion of the femur, flail hip joint, or ankylosis.

The Veteran's left hip disability has been rated under 38 C.F.R. § 4.59 for painful motion, Diagnostic Codes 5003 and 5010 for arthritis, and Diagnostic Code 5253 for impairment of thigh motion.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case is Diagnostic Code 5253.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Ratings under Diagnostic Code 5003 are not to be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014). 

Diagnostic Code 5253 pertains to impairment of the thigh and provides a 10 percent rating for either limitation of adduction (cannot cross legs) or limitation of rotation (cannot toe-out more than 15 degrees); and a 20 percent rating for limitation of abduction for motion lost beyond 10 degrees.  38 C.F.R. § 4.71a (2015).

The range of motion findings documented at the August 2015 examination show a limitation of adduction such that the Veteran cannot cross his legs.  Previous examinations demonstrate X-ray findings of arthritis in the absence of a compensable level of limitation of motion.  Therefore, the Board finds that the Veteran's disability is properly rated under Diagnostic Code 5253 as 10 percent currently and under Diagnostic Codes 5003 and 5010 as 10 percent prior to August 2015.  However, the Board finds that no higher rating or separate rating is warranted.  The evidence does not show that abduction is lost beyond 10 degrees on any examination, even when taking into account pain and other factors.  Therefore, a 20 percent rating is not warranted.  Furthermore, the rating for limitation of motion cannot be combined with a rating based on limitation of motion.

With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic code 5003 and 5010 for arthritis, the Board concludes that he is not.  Under Diagnostic Codes 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The hip is considered a major joint. 38 C.F.R. § 4.45 (2015).  While the Board notes that the Veteran has degenerative arthritis of both hips and could be granted a single rating of 20 percent under Diagnostic Codes 5003 and 5010, his current combined rating for his right and left hip is already 20 percent and is a better benefit with application of the bilateral factor.  Therefore, an assignment of a single 20 percent rating does not provide him any greater benefits under Diagnostic Code 5010.  38 C.F.R. §§ 4.25, 4.26 (2015).  Accordingly, the Veteran's current rating of 10 percent each for the right and left hip disabilities remains the highest rating warranted for the period prior to even considering functional loss due to pain and other factors under Diagnostic Code 5010.  38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board must also consider whether the Veteran's left hip disability warrants an increased rating under any of the Diagnostic Codes pertaining to the hip, including Diagnostic Code 5250, 5254 and 5255.  38 C.F.R. § 4.71a (2015).  

The Board finds that Diagnostic Codes 5250 for ankylosis of the hip and 5254 for flail joint of the hip are not applicable because the evidence does not show that the Veteran's left hip disability has been manifested by ankylosis of the hip or flail joint of the hip.  In addition, the Board finds that Diagnostic Code 5255 for impairment of the femur is not applicable because there is no evidence of malunion or nonunion of the femur.  Therefore, an increased rating is not warranted under those diagnostic codes.

Additionally, there is no evidence of any functional loss which would equate to a higher rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the January 2013 and August 2015 VA examinations indicated that with regard to the left hip there was less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing; the examiner specifically found that the Veteran was able to perform repetitive-use testing with three repetitions and that there was no additional limitation in range of motion of the hip and thigh following repetitive-use testing.  Consequently, the evidence does not show any additional functional loss due to pain or any other factors that would warrant any higher rating.

In sum, the Board finds that the Veteran's left hip disability does not warrant an increased rating at any time during the pendency of this appeal.  The preponderance of the evidence is against the claim for an increased rating and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2015).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2013).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record does not show that the Veteran's service-connected left hip disability markedly interferes with employment, beyond that contemplated in the assigned rating, or causes frequent periods of hospitalization.  Moreover, the service-connected left hip disability has not required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not show that the criteria for referral for consideration of an extraschedular rating are met because marked interference with employment and frequent hospitalizations are not shown.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Veteran has also not asserted that he was unemployable because of his disability during this period and the most recent VA examination shows that the Veteran is able to perform his job duties as a forklift operator.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has specifically stated in July 2015 that he was not seeking an unemployability rating.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of left pubic and ischial rim and acetabular fractures, including traumatic left hip arthritis, is denied.


REMAND

Although the Board regrets the delay, further development of the record regarding the claim for service connection for a bilateral knee disability is required before the Board may make a decision.

The Veteran asserts that a bilateral knee disability had its onset during service as a result of injuries sustained from being run over by an armored personnel carrier in August 1983.  The Veteran was treated with bilateral skeletal traction using pins.  

In a February 1984 medical report, the Veteran reported "painful bilateral knees with tender scars over the anterior proximal tibia from the traction pin placement."  In addition, at a March 2010 Decision Review Officer (DRO) hearing, the Veteran testified that following surgical removal of the traction pins from his knees, it seemed as if the knees were not stabilized.  The service medical records show that following treatment for his injuries, the Veteran reported popping and painful range of motion of the knees.  

Therefore, the record shows that the Veteran had surgical procedures on his knees specifically related to the placement and removal of traction pins used in the treatment of his injuries.  

At an August 2014 VA examination, the examiner opined that, due to a lack of objective findings regarding the cause of the Veteran's in-service complaints of knee pain, the condition claimed was less likely than not  incurred in or caused by the claimed in-service injury event or illness.  The Board finds that the August 2014 VA examination report is incomplete as the examiner did not address the Veteran's in-service bilateral knee surgery or complaints of knee symptoms or lay statements regarding symptoms following surgery.  

Service connection is warranted for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).  On remand, examination is needed and the VA examiner should provide a clear opinion regarding the etiology of any bilateral knee disability found.

VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any bilateral knee disability.  38 U.S.C.A. § 5103A(d) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Schedule the Veteran for a VA orthopedic examination with a physician who has not previously examined him to determine the nature and etiology of any diagnosed bilateral knee condition.  The examiner must review the claims file and must note that review in the report.  The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  The examiner must consider Veteran's statements regarding onset of bilateral knee symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral knee disability is related to surgical procedures for the placement and removal of traction pins used in the treatment of injuries the Veteran sustained from being run over by an armored personnel carrier during service?  A rationale for the opinion should be provided.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


